            Case 1:20-cv-02800-JMC Document 43 Filed 02/23/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

JASMINE RITTERSBACHER

                      Plaintiff

       v.                                          Civil Case No.: 1:20-cv-02800-JMC
FOOD LION, LLC et al.


                      Defendants


                                  ENTRY OF APPEARANCE

       COMES NOW, Defendants Food Lion, LLC and Kellermeyer Bergusons Services, LLC,

request that the Clerk of the Court enter the appearance of Jeremy Huang, Esq. (Bar No. 18193)

of KIERNAN TREBACH LLP as co-counsel for the Defendants in the above-captioned matter.

Please note that Matthew M. Davey, Esq. will remain as lead counsel for Defendant.

Dated: February 23, 2021                          Respectfully submitted,

                                                  /s/ Jeremy Huang
                                                  Matthew M. Davey (Bar No. 16282)
                                                  Jeremy Huang (Bar No. 18193)
                                                  Kiernan Trebach, LLP
                                                  1233 20th Street, NW, Suite 800
                                                  Washington, DC 20036
                                                  Tel: 202-712-7000
                                                  Fax: 202-712-7100
                                                  mdavey@kiernantrebach.com
                                                  jhuang@kiernantrebach.com
                                                  Counsel for Food Lion, LLC &
                                                  Kellermeyer Bergusons Services, LLC
         Case 1:20-cv-02800-JMC Document 43 Filed 02/23/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, a copy of the foregoing Entry of Appearance

was served via the Court’s electronic service system upon:

Matthew T. Angotti
James P. O’Brien
Anderson Coe & King, LLP
Seven St. Paul Street, Suite 1600
Baltimore, Maryland 21202
Counsel for Vane Services Cleaning, LLC

Lawrence S. Greenberg
Greenberg Law Office
6 E. Biddle Street
Baltimore, Maryland 21202
Counsel for Plaintiff




                                                             /s/ Jeremy Huang
                                                             Jeremy Huang
